Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art obtained from an Examiner’s search (U.S. Patent Publication No. 2011/0077028 and U.S. Patent No. 11,004,000, as combined) detail detection of a first vehicle in a field of view of a camera mounted on a second vehicle, determining based on camera-captured visual data that the first vehicle moved at least partially into a lane in which the second vehicle is travelling by determining a bounding box that surrounds the first vehicle in the visual data and determining a location of a lane boundary in the visual data where the lane boundary intersects a bottom of the bounding box. Such art also discloses determining whether a driver of the second vehicle performs a responsive action. However, this art is directed to autonomous driving that alerts the driver or intervenes on behalf of the driver when a risk situation is present. It is not directed to assessing the driver’s reaction without prior warning/intervention, i.e., it does not disclose determining whether the driver of the second vehicle performs an action that is responsive to the first vehicle moving at least partially into the lane and is initiated prior to the driver being presented with any form of message regarding the predicted risk. In other words, it fails to disclose:
…
determining, by the at least one processor and based on visual data captured by the camera at a first point in time, that the first vehicle moved at least partially into a lane in which the second vehicle is traveling, wherein determining that the first vehicle moved at least partially into the lane comprises:
	determining a bounding box that surrounds the first vehicle in the visual data; and
determining a location of a lane boundary in the visual data where the lane boundary intersects a bottom of the bounding box; and
determining whether a driver of the second vehicle performs an action that is: 
responsive to the first vehicle moving at least partially into the lane; and
initiated prior to the driver being presented with any form of message regarding predicted risk.

as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.
So, as indicated by the above statements, Applicant’s amendments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Claims 1 and 3-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LINDSAY J UHL/Examiner, Art Unit 2481